         Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIDAL WHITLEY,
                           Plaintiff,                          ORDER

                    -against-                                 17-CV-03652 (PMH)
NYS DOCCS, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       Plaintiff Vidal Whitley (“Plaintiff”), proceeding pro se and in forma pauperis, commenced

this action by a Complaint docketed on May 15, 2017. (Doc. 1). Plaintiff alleged generally that his

Eighth Amendment rights were violated when he was assaulted, raped, and then denied medical

care while incarcerated at Green Haven Correctional Facility. (Id.).

       On October 2, 2020, this Court docketed a Notice of Initial Conference setting an initial

pretrial conference in this matter for November 10, 2020. (Doc. 68). On November 9, 2020,

because of a scheduling conflict, the Court adjourned that conference to January 5, 2021. (Doc.

69). The Court directed, in that November 9, 2020 Order, that Defense counsel serve a copy of the

November 9, 2020 Order, along with a copy of the Notice of Initial Conference, on Plaintiff and

file proof of service on the docket. (Id.). No proof of service was filed.

       On January 4, 2021, because Defense counsel did not serve Plaintiff in compliance with

the Court’s November 9, 2020 Order, the Court issued an Order adjourning the initial pretrial

conference to February 9, 2021 and directing the Clerk of the Court to mail a copy of that Order,

the November 9, 2020 Order, and the Notice of Initial Conference to Plaintiff. (Doc. 70). The Clerk

of the Court mailed the documents in compliance with the Court’s directives that same day; that
          Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 2 of 7




mailing was, however, returned to the Court on January 27, 2021 for the “following reason(s):

Attempted – Not known, Unable to forward.” (Jan. 27, 2021 Entry).

       Shortly thereafter, on February 5, 2021, this Court issued an Order adjourning the initial

pretrial conference sine die, reminding Plaintiff of his obligation to provide a current mailing

address, and directing him to “provide the Court with his new mailing address” within thirty days

(i.e., March 8, 2021). (Doc. 72). That Order advised that “the Court may dismiss this action without

prejudice if Plaintiff fails to provide the Court with an address for service.” (Id.). The Court noted

further in that Order that the docket in a separate action, Whitley v. Bowden, No. 17-CV-03564,

provided two different addresses for Plaintiff in Rochester, New York, and directed the Clerk of

the Court to mail a copy of the February 5, 2021 Order, the January 4, 2021 Order, the November

9, 2020 Order, and the Notice of Initial Conference to Plaintiff at the address on the docket as well

as the addresses retrieved from Plaintiff’s other action.1 (Id.).

       On March 23, 2021, the mail sent to Plaintiff at “360 St. Paul Street, Apt. 413, Rochester,

New York 14605” was returned to the Court “for the following reason(s): Return To Sender

Attempted – Not Known Unable To Forward Return To Sender.” (Mar. 23, 2021 Entry). Likewise,

on March 26, 2021, the mail set to Plaintiff at “574 Joseph Center, Rochester, New York 14605”

was returned to the Court “for the following reason(s): Return to Sender Undeliverable As

Addressed Unable To Forward.” (Mar. 26, 2021 Entry).

       On April 30, 2021, this Court issued an Order to Show Cause directing Plaintiff to “show

cause in writing on or before June 1, 2021, why this action should not be dismissed without

prejudice for want of prosecution pursuant to Rule 41(b).” (Doc. 73 at 3). The Court warned



1
 The other action, Whitley v. Bowden, No. 17-CV-03564, was dismissed by this Court under Federal Rule
of Civil Procedure 41(b) by Order dated February 23, 2021. Whitley v. Bowden, No. 17-CV-03564, 2021
WL 706647 (S.D.N.Y. Feb. 23, 2021).

                                                   2
           Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 3 of 7




specifically that “[f]ailure to respond to this Order will result in dismissal of this case without

prejudice for want of prosecution.” (Id.). The Court directed the Clerk of the Court to mail a copy

of the April 30, 2021 Order to Show Cause, the February 5, 2021 Order, the January 4, 2021 Order,

the November 9, 2020 Order, and the Notice of Initial Conference to Plaintiff at the address listed

on the docket in this case (i.e., 360 St. Paul Street, Rochester, New York 14605) as well as the

addresses listed in the related action (i.e., 360 St. Paul Street, Apt. 413, Rochester, New York

14605 and 574 Joseph Center, Rochester, New York 14605). The mailing sent to the 574 Joseph

Center address was “returned for the following reason(s): Return To Sender Unable To Forward,

RTS.” (June 30, 2021 Entry). The other mailings, those sent to 360 St. Paul Street, were “returned

for the following reason(s): Deceased.” (May 17, 2021 Entries).

                                   STANDARD OF REVIEW

       The Second Circuit has recognized that under Federal Rule of Civil Procedure 41(b), in

combination with “the inherent power of a court to dismiss for failure to prosecute, a district judge

may, sua sponte, and without notice to the parties, dismiss a complaint for want of prosecution,

and such dismissal is largely a matter of the judge’s discretion.” Taub v. Hale, 355 F.2d 201, 202

(2d Cir. 1966); see also West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990) (“[T]he

Supreme Court has recognized the inherent power of a district judge to dismiss a case for the

plaintiff's failure to prosecute.”); Lewis v. Hellerstein, No. 14-CV-07886, 2015 WL 4620120, at

*3-4 (S.D.N.Y. July 29, 2015) (dismissing pro se complaint for want of prosecution after the

plaintiff failed to file an amended complaint or submit other filings for four months); Haynie v.

Dep’t of Corr., No. 15-CV-04000, 2015 WL 9581783, at *2 (S.D.N.Y. Dec. 30, 2015)

(dismissing pro se complaint for want of prosecution after plaintiff failed to respond for six

months).



                                                 3
         Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 4 of 7




       Although the Second Circuit has concluded that dismissal under Rule 41(b) is a “harsh

remedy to be utilized only in extreme situations,” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d

206, 209 (2d Cir. 2001) (quoting Theilmann v. Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir.

1972)), dismissal may be necessary “to prevent undue delays in the disposition of pending cases

and to avoid congestion in the calendars of the District Courts,” Link v. Wabash R.R. Co., 370 U.S.

626, 629-30 (1962). In determining whether to dismiss an action for failure to prosecute under

Rule 41(b), the Second Circuit has directed district courts to consider five factors:

               (1) the duration of the plaintiff’s failure to comply with the court
               order, (2) whether [the] plaintiff was on notice that failure to comply
               would result in dismissal, (3) whether the defendants are likely to be
               prejudiced by further delay in the proceedings, (4) a balancing of the
               court’s interest in managing its docket with the plaintiff’s interest in
               receiving a fair chance to be heard, and (5) whether the judge has
               adequately considered a sanction less drastic than dismissal.

Jefferson v. Webber, 777 F. App’x 11, 14 (2d Cir. 2019) (quoting Baptiste v. Sommers, 768 F.3d

212, 216 (2d Cir. 2014) (alteration in original)). No single factor is dispositive. Nita v. Connecticut

Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994). Ultimately, the record must be viewed “as

a whole” in order to determine whether dismissal is warranted. United States ex rel. Drake v.

Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (citing Peart v. City of New York, 992 F.2d

458, 461 (2d Cir. 1993)).

       The Second Circuit has cautioned that “district courts should be especially hesitant to

dismiss for procedural deficiencies where, as here, the failure is by a pro se litigant.” Lucas v.

Miles, 84 F.3d 532, 535 (2d Cir. 1996). “However, even pro se litigants must prosecute claims

diligently, and dismissal . . . is warranted where the Court gives warning.” Jacobs v. Cty. of

Westchester, No. 99-CV-4976, 2008 WL 199469, at *3 (S.D.N.Y. Jan. 22, 2008).




                                                  4
         Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 5 of 7




                                            ANALYSIS

       The Court finds that dismissal of Plaintiff's action for failure to prosecute under Rule 41(b)

is proper in this case. As to the first factor, Plaintiff has failed to respond to two separate Orders

since February 2021. On February 5, 2021, this Court issued an Order advising that “[i]t is

Plaintiff’s obligation to provide the Court with an address for mail service,” directing Plaintiff to

provide his new mailing address within thirty days, and warning that his failure to provide a current

address could result in dismissal without prejudice. (Doc. 72). Receiving no response, the Court

issued an Order to Show Cause on April 30, 2021 and warned that the action would be dismissed

for want of prosecution unless, on or before June 1, 2021, “Plaintiff show[ed] cause in writing . . .

why this action should not be dismissed . . . .” (Doc. 73 at 3). The failure to comply with these

Orders supports dismissal. See, e.g., Balderramo v. Go New York Tour Inc., No. 15-CV-02326,

2019 WL 5682848, at *3 (S.D.N.Y. Nov. 1, 2019) (“In this Circuit, a delay of merely a matter of

months may be sufficient to warrant dismissal under Rule 41.”); Osborn v. Montgomery, No. 15-

CV-09730, 2018 WL 2059944, at *3 (S.D.N.Y. Apr. 6, 2018) (“[C]ourts within this District have

found five-month delays significant enough to justify dismissal.”), adopted by 2018 WL 2059842

(S.D.N.Y. May 1, 2018); Lewis, 2015 WL 4620120, at *3-4.

       Second, Plaintiff has twice been warned that failure to comply with the Court’s directives

could result in dismissal of this action. The February 5, 2021 Order cautioned that failure to provide

a current address would result in dismissal, and the April 30, 2021 Order to Show Cause warned

that the case would be dismissed unless Plaintiff responded. (See Doc. 72; Doc. 73). Such warnings

support dismissal. See Evans v. City of Yonkers, No. 19-CV-00794, 2020 WL 7496356, at *3

(S.D.N.Y. Dec. 18, 2020); Davis v. Correct Care Solutions, No. 19-CV-10588, 2020 WL 6064184,

at *3 (S.D.N.Y. Oct. 14, 2020).



                                                  5
         Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 6 of 7




       Third, when a plaintiff's delay is “lengthy and inexcusable,” prejudice can be presumed.

United States ex rel. Drake, 375 F.3d at 256. The delay here in inexcusable: Plaintiff has not

complied with the Court's directives and, in fact, has not filed anything in this matter since a letter

docketed on October 25, 2019. (Doc. 66).

       Fourth, the Court has balanced the need to alleviate court congestion with Plaintiff’s right

to due process and determined that dismissal is appropriate. “[N]oncompliance with court orders

undermines the ability of the Court to manage its docket and dispense justice to all litigants in an

expeditious manner.” Mahoney v. City of New York, No. 12-CV-06717, 2013 WL 5493009, at *2

(S.D.N.Y. Oct. 1, 2013). Since February 2021, the Court has issued two Orders pressing Plaintiff

to participate in this action and update his address; he has not complied with those Orders and

there is no reason to believe that he intends to pursue this action any further.

       Finally, lesser sanctions are not appropriate. Where, as here, a plaintiff appears to have

abandoned the litigation, dismissal is appropriate. See Mena v. City of New York, No. 15-CV-3707,

2017 WL 6398728, at *2 (S.D.N.Y. Dec. 14, 2017) (finding dismissal under Rule 41(b) proper

because, inter alia, “the Court is sufficiently persuaded that Plaintiff has abandoned this matter”).

                                          CONCLUSION

       Based upon the foregoing, and viewing the record in its entirety, the Court finds that

dismissal of this action under Federal Rule of Civil Procedure 41(b) is appropriate. Accordingly,

this action is DISMISSED without prejudice. The Clerk of the Court is respectfully directed to

terminate this action, and mail a copy of this Order to Plaintiff at the following addresses:

       Vidal M. Whitley
       360 St. Paul Street
       Rochester, New York 14605




                                                  6
          Case 7:17-cv-03652-PMH Document 74 Filed 07/30/21 Page 7 of 7




         Vidal Whitley
         360 St. Paul Street, Apt. 413
         Rochester, New York 14605

         Vidal Whitley
         574 Joseph Center
         Rochester, New York 14605

                                         SO ORDERED:

Dated:     White Plains, New York
           July 30, 2021

                                         PHILIP M. HALPERN
                                         United States District Judge




                                         7
